The employer and insurance carrier have appealed from a decision of the^Industrial Board awarding claimant $556.85 for medical expenses with a lien thereon of $350 to a physician. Claimant was injured on May 26, 1925. He filed claim for compensation and awards were made in his favor. Payment of compensation was completed on October 16, 1925. After the expiration of more than seven years the award appealed from was made. The only question presented is whether or not this claim comes within the purview of section 25-a of the Workmen’s Compensation Law. The court is of the opinion that medical expenses incurred by the claimant must be deemed to be part of his compensation. The Board has no authority to make an award against the employer and insurance carrier. The *770decision of the Industrial Board should, be modified by reversing the award as to the appellants and directing that the matter be remitted to the State Industrial Board with directions to make an award against the Special Fund in accordance with the provisions of section 25-a of the Workmen’s Compensation Law. Award modified by reversing the award as against the appellants and directing that the amount of the award be paid from the Special Fund, provided under section 25-a of the Workmen’s Compensation Law, and as so modified, the award is unanimously affirmed, with costs to the appellants against the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.